Filed:   February 13, 2006

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 03-4320
                              (CR-02-101)


UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

           versus



LAWRENCE ELMO SCOTT, a/k/a Mummy,

                                                 Defendant - Appellant.



                               O R D E R


     The court amends its opinion filed September 3, 2003, as

follows:

     On page 2, first line of text -- “pled guilty to” is corrected

to read “was convicted of.”



                                           For the Court - By Direction



                                              /s/ Patricia S. Connor
                                                      Clerk
                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4320



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

          versus


LAWRENCE ELMO SCOTT, a/k/a Mummy,

                                                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg. Norman K. Moon, District Judge.
(CR-02-101)


Submitted:   August 28, 2003                 Decided:   September 3, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry N. Grimes, TERRY N. GRIMES, ESQ., P.C., Roanoke, Virginia,
for Appellant. John L. Brownlee, United States Attorney, R. Andrew
Bassford, Assistant United States Attorney, Marya J.A. Shahriary,
Third-Year Law Intern, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Lawrence Elmo Scott was convicted of distributing cocaine base

(crack) within 1000 feet of a school in violation of 21 U.S.C.

§ 860(a) (2000), and received a career offender sentence of 283

months imprisonment.      U.S. Sentencing Guidelines Manual § 4B1.1

(2002).    Scott contends that his sentence constitutes cruel and

unusual punishment.     We affirm.

      The statutory maximum sentence applicable to Scott’s offense

was forty years (twice the maximum punishment of twenty years

authorized under 21 U.S.C.A. § 841(b)(1)(C) (West 2000 & Supp.

2003)).    See 21 U.S.C. § 860(a).       Scott argues that, because the

instant offense involved a distribution of .1 grams of crack, his

punishment is excessive. However, he concedes that harsh sentences

for   repeat   drug   offenders   have   been   upheld   against   similar

challenges.    See United States v. Saunders, 973 F.2d 1354, 1365-66

(7th Cir. 1992).      In this circuit, proportionality review is not

available for sentences of less than life without parole.           United

States v. Ming Hong, 242 F.3d 528, 532 (4th Cir.), cert. denied,

534 U.S. 823 (2001).

      We therefore affirm the sentence imposed by the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   AFFIRMED


                                     2